IN THE SUPREPIE COURT OF THE STATE OF MONTANA




CHARLES D. RIPPEY,
                            Plaintiff and Appellant,


BOARD OF TRUSTEES OF FLATHEAD
                 COLLEGE ,
VALLEY COI~~IUNITY
                            Defendant and Respondent.




APPEAL FROM:    District Court of the Eleventh Judicial District,
                In and for the County of Flathead,
                The IIonorable James M. Salansky, Judge presiding.

COUNSEL O F RECORD:
      For Appellant:
               Hilley   &   Loring; Emilie Loring, Great Falls, Montana

      For Respondent :
               Jonathan B. Smith, Deputy County Attorney, Ralispell,
               Montana




                                   Submitted on Briefs:      March 30, 1984
                                               Decided:      J-me 8, 1984




                                                        --
                                   Clerk
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.
      This appeal originated in the District Court of the
Eleventh Judicial District of the State of Montana, in and
for the County of Flathead.      Appellant brought this action
for payment of accumulated unused sick leave at the termina-
tion of his employment.      The trial court granted the Col-
lege's motion to dismiss, and this appeal followed.
      Appellant was an instructor at the Flathead Valley
Community College in Kalispell-, Montana.      At the end of the
1982-1983 academic year, his employment was terminated by the
College as part of a retrenchment plan.   Upon termination, he
requested payment for the amount of unused sick leave he had
accumulated to that point.    The College refused the request,
reasoning that appellant was a "schoolteacher" under section
2-18-601(2), MCA, and, as such, was exempted from the State's
sick leave plan.    Appellant filed a complaint in the District
Court seeking payment, and the College moved to dismiss the
complaint for the      same reasons it had originally denied
appellant's request.     The District Court dismissed the com-
plaint on the grounds forwarded by the College, and this
appeal foll-ows .
      The applicable Montana code sections appear in Chapter
18 of Title 2, entitled "State Employee Classification and
Benefits."    Part 6 of the chapter is titled "Leave Time" and
section 2-18-618, MCA, sets forth the provisions for entitle-
ment to sick leave.       Section 2-18-618, MCA, allows State
employees compensation for accumulated sick leave.      However,
section 2-18-601(2), MCA, defines a State employee to exclude
"schoolteachers" for this purpose.     The issue thus becomes
whether      community    college    faculty      members   are
"schoolteachers" and therefore excluded from the State's sick
leave plan under section 2-18-601(2), MCA.
      To decide this issue it becomes necessary to look to
the history of the community college in this State. Under our
statutes, the community college legal status is a hybrid.   A
community college is neither a high school nor an admitted
part of the university system; however, it is answerable to
the Board of Regents.   In addition, and perhaps more impor-
tant, it is partially financed by State funds.
     This Court in the case of Burlington Northern, Inc. v.
Flathead County (1978), 176 Mont. 9, 575 P.2d 912, reviewed
the legal history of the community college in a case involv-
ing the financing of teachers1 retirement.   There we noted:
           "Prior to 1971, community colleges oper-
           ated under and were governed by the same
           statutes as were high school districts.
           When first organized, community colleges,
           or junior colleges as they were then
           called, were under the supervision of the
           state superintendent of public instruc-
           tion.   1939 Mont.Laws, Ch. 158, S7. In
           1965, the legislature placed them under
           the supervision of the state board of
           education. 1365 Mont. Laws, Ch. 274, S2.
           "In 1971, the legislature recodified all
           la.ws relating to school districts. 1971
           Mont.Laws, Ch. 5, SS 1-496. Under this
           recodification, the state board of educa-
           tion initially was to retain supervision
           over community colleges. 1971 Mont.Laws,
           Ch. 5,        450 (codified. at section
           75-8103, R.C.M.     1947, amended 1971).
           Also, community colleges were to be
           budgeted a.n.d financed under high school
           district budgeting and financing provi-
           sions.    1971 Mont.Laws, Ch. 5, S 468
           (codified at section 75-8121, R.C.M.
           1947, repealed 1971). Later in the same
           session, however, the legislature passed
           a bill introduced in response to the 1969
           Senate Education Committee ' s d.esire to
           spend State Foundation Program moneys
           exclusively for the public school systems
           through grade twelve and to separately
           finance community college districts.
           Senate Committee on Education, Hearings
           on S.B. 56, A Report to the 1971 Montana
            Legislature (Financing Montana Community
            Colleges) at p. 3, Forty-second Session.
            (January 19, 1971.)
            "As a result the 1971 legislature made
            two changes in its earlier recodification
            of school laws. First, it placed commu-
            nity colleges under the supervision of
            the board of regents, 1971 Mont.Laws, Ch.
            406, 5 1 (codified at section 75-8103,
            R.C.M. 1947).    Second, it repealed sec-
            tion 75-8121 (which provided for financ-
            ing community college districts under
            high    school budgeting and     financing
            provisions) and replaced it with       new
            system for financing community college
            districts separately from the School
            Foundation Program. 1971 Mont.Laws, Ch.
            401, S 5 1-8 (codified at sections 75-8127
            to 75-8133, R.C.M. 1947.) If 176 Mont. at
            11-12, 575 P.2d at 913-914.

     As   noted   above, the   legislature has   put   community
colleges under the    supervision of    the Board   of Regents,
section 20-15-103, MCA; the course of instruction, tuition
and fees must be approved by the Board of Regents, section
20-15-105, MCA; part of the funding comes from the State

general appropriations act, section 20-15-310, MCA; and the
operating budget must be submitted t.o the Board of Regents
for approval, section 20-15-312, MCA.    All of this indicates
the community college educational staff members are - in a
                                                    not
strict legal sense "schoolteachers" since they are ultimately
answerable to the Board of Regents.
     Counsel for the respondent argues that three cases of
this Court apply, and their holdings deny appellant sick
leave.    Those cases are: Finley v. School District No.       1
(1915), 51 Mont. 411, 1.53 P.   1010; Teamsters v.    Cascade
County School District No. 1 (19731, 162 Mont. 277, 511 P.2d
339; and Bitney v. School District No. 44 (1975), 167 Mont.
129, 535 P.2d 1273.   A reading of those cases shows they are
not applicable to the facts here.     Finley, supra, dealt with
whether or not a school district could contract to pay a
grade school teacher on a twelve-month basis.           Teamsters,
supra, involved whether or not custodians were to be entitled
as   teachers   to   vacation   benefits   enumerated   in   section
59-1.001, R.C.M.     1947.   Bitney, supra, involved a       school
superintendent and. whether or not he was allowed sick leave.
We found he had a contract that "provided regular full. sick
leave allowed other teachers in the school system."          There-
fore, these cases are of no assistance in interpreting the
statute as it relates to a community college faculty member.
      Looking to our statutory provision for interpretation,
section 1-2-106, MCA states:
            "Words and phrases used in the statutes
            of Montana are construed according to the
            context and the approved usage of the
            language, but technical words and phrases
            and such others as have acquired a pecu-
            liar a.nd a.ppropriate meaning in law or
            are defined in chapter 1, part 2, as
            amended, are to be construed according to
            such peculiar and appropriate meaning or
            definition."
      Section 20-1-101(20), MCA, states:
            " 'Teacher' means any person, except a
            district superintendent, who holds a
            valid Montana teacher certificate that
            has been issued by the superintendent of
            public instruction under the provisions
            of this title and the policies adopted by
            the board of public education and who is
            employed by a district as a member of its
            instructional, supervisory, or adminis-
            trative staff.    This definition of a
            teacher shall also include any person for
            whom an emergency authorization of em-
            ployment of such person has been issued
            under the provisions of 20-4-111."
We find that the plain and ordinary meaning of "schoolteach-
ers" does not encompass higher education fa.culty, including a
community college faculty member.     This is especially true in
light of the above-noted relationship between the Board of
Regents and Montana's community colleges.       Community college
educational staff members are State "employees" for purposes
of entitlement to payment for accumulated sick leave.
      The    judgment of   the District   Court   is reversed   and
remanded.




We concur:



  h-R& - 4 ,w
   Chief Justice